Citation Nr: 0308499	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Timeliness of filing an appeal concerning the October 1998 RO 
rating decision, granting service connection for post-
traumatic stress disorder (PTSD) and assigning a 30 percent 
evaluation for this disorder, effective from May 1998.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1968 to March 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that granted service 
connection for PTSD and assigned a 30 percent evaluation for 
this disorder, effective from May 1998.  In a February 2003 
letter, the Board notified the veteran that his substantive 
appeal with this RO determination may not have been timely 
filed, advised him of his right to submit additional evidence 
and/or argument, and sent him a document that gave him the 
information on the substantive appeal requirements, including 
statutes and regulations.


FINDINGS OF FACT

1.  The October 1998 RO rating decision granted service 
connection for PTSD and assigned a 30 percent evaluation for 
this disorder, effective from May 1998; the veteran was 
notified of this determination on October 16, 1998; he 
submitted a notice of disagreement on September 23, 1999 with 
the evaluation assigned for the PTSD; and the RO sent him a 
statement of the case on October 7, 1999.

2.  A substantive appeal or other correspondence containing 
the necessary information to perfect the appeal with the 
evaluation assigned for the PTSD was not received until 
February 15, 2000, and a request for extension of the time 
for filing of the substantive appeal was not submitted.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal with 
the determination in the October 1998 RO rating decision, 
granting service connection for PTSD and assigning a 
30 percent evaluation for this disorder, effective from May 
1998, and the Board does not have jurisdiction over the 
disagreement with the evaluation assigned for the PTSD in 
that RO rating decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Correspondence concerning the necessary 
information will be construed as a substantive appeal.  
38 C.F.R. § 20.202.  The notice of disagreement shall be 
filed within 1 year from the date of mailing of notification 
of the initial review and determination.  The substantive 
appeal shall be filed within 60 days from the date of mailing 
of the statement of the case or a supplemental statement of 
case or within the remainder of the 1-year period from the 
date of the notification of the initial review and 
determination being appealed.  38 U.S.C.A. § 7105(b)(1) and 
(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2002); VAOPGCPREC 
9-97.  An extension of the 60-day period for filing a 
substantive appeal, or the 60-day period for responding to a 
statement of the case or supplemental statement of the case 
may be granted for good cause.  38 C.F.R. § 20.303.  If a 
timely appeal is not filed with a determination, it becomes 
final.  38 U.S.C.A. § 7105(c).  If a timely substantive 
appeal has not been received, the appeal may be dismissed.  
VAOPGCPREC 9-99.

In this case, the October 1998 RO rating decision granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from May 1998.  The veteran and his 
representative were notified of this determination on October 
16, 1998, and he submitted a notice of disagreement with the 
evaluation assigned for the PTSD on September 23, 1999.  The 
RO sent him and his representative a statement of the case on 
this matter on October 7, 1999.  A review of the record does 
not show receipt of a VA Form 9 or other correspondence from 
the veteran indicating intention to perfect the appeal within 
60 days of issuance of the October 1999 statement of the case 
or within one year from the date of the October 1998 letter 
notifying him of the determination in the October 1998 RO 
rating decision.  Nor does the record show receipt of a 
request from the veteran or his representative for an 
extension of time to submit the substantive appeal.

After consideration of all the evidence, the Board concludes 
that the veteran did not submit a timely substantive appeal 
with the evaluation assigned for the PTSD in the October 1998 
RO rating decision.  In view of this conclusion, the Board 
has no jurisdiction to entertain the veteran's request for 
appellate review of the evaluation assigned for the PTSD in 
the October 1998 RO rating decision.




ORDER

The substantive appeal from the October 1998 RO rating 
decision granting service connection for PTSD and assigning a 
30 percent evaluation for this disorder, effective from May 
1998, was not timely filed, and the appeal is dismissed.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

